Name: Council Decision (CFSP) 2016/565 of 11 April 2016 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran
 Type: Decision
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: 2016-04-12

 12.4.2016 EN Official Journal of the European Union L 96/41 COUNCIL DECISION (CFSP) 2016/565 of 11 April 2016 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 April 2011, the Council adopted Decision 2011/235/CFSP (1). (2) On the basis of a review of Decision 2011/235/CFSP, the Council has decided that the restrictive measures set out therein should be renewed until 13 April 2017. (3) The Council has also concluded that the entries concerning certain persons included in the Annex to Decision 2011/235/CFSP should be updated. (4) Furthermore, there are no longer grounds for keeping two persons on the list of persons and entities subject to restrictive measures set out in the Annex to Decision 2011/235/CFSP, and therefore the entries concerning them should be deleted. (5) Decision 2011/235/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 6(2) of Decision 2011/235/CFSP is replaced by the following: 2. This Decision shall apply until 13 April 2017. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 The Annex to Decision 2011/235/CFSP is amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 11 April 2016. For the Council The President M.H.P. VAN DAM (1) Council Decision 2011/235/CFSP of 12 April 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Iran (OJ L 100, 14.4.2011, p. 51). ANNEX (1) The entries for the following persons are deleted from the list set out in the Annex to Decision 2011/235/CFSP: 5. HAMEDANI Hossein 71. SHARIFI Malek Ajdar (2) The entries for the following persons as set out in the Annex to Decision 2011/235/CFSP are replaced by the following entries: Persons Name Identifying information Reasons Date of listing 1. AHMADI- MOQADDAM Esmail POB: Tehran (Iran)  DOB: 1961 Senior Advisor for Security Affairs to the Chief of the Armed Forces General Staff. Former Chief of Iran's National Police until early 2015. Forces under his command led brutal attacks on peaceful protests, and a violent night time attack on the dormitories of Tehran University on June 15, 2009. 2. ALLAHKARAM Hossein POB: Najafabad (Iran)  DOB: 1945 Ansar-e Hezbollah Chief and Colonel in the IRGC. He co-founded Ansar-e Hezbollah. Under his leadership, this paramilitary force was responsible for extreme violence during crackdown against students and universities in 1999, 2002 and 2009. 4. FAZLI Ali Deputy Commander of the Basij, former Head of the IRGC's Seyyed al-Shohada Corps, Tehran Province (until February 2010). The Seyyed al-Shohada Corps is in charge of security in Tehran province and played a key role under his responsibility in brutal repression of protesters in 2009. 8. MOTLAGH Bahram Hosseini Head of the Army Command and General Staff College (DAFOOS). Former Head of the IRGC's Seyyed al-Shohada Corps, Tehran Province. Under his responsibility, the Seyyed al-Shohada Corps played a key role in organising the repression of protests. 10. RADAN Ahmad-Reza POB: Isfahan (Iran)  DOB:1963 He is in charge of the Centre for Strategic Studies of the Iranian Law Enforcement Force, a body linked to the National Police. Former Head of the Police Strategic Studies Centre, former Deputy Chief of Iran's National Police until June 2014. As Deputy Chief of National Police from 2008, Radan was responsible for beatings, murder, and arbitrary arrests and detentions against protestors that were committed by the police forces. 12.4.2011 14. SHARIATI Seyeed Hassan Advisor and Member of the 28th Section of the Supreme Court. Former Head of Mashhad Judiciary until September 2014. Trials under his supervision have been conducted summarily and inside closed sessions, without adherence to basic rights of the accused, and with reliance on confessions extracted under pressure and torture. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 12.4.2011 16. HADDAD Hassan (alias Hassan ZAREH DEHNAVI) Deputy Safety Officer of Teheran Revolutionary Court. Former Judge, Tehran Revolutionary Court, branch 26. He was in charge of the detainee cases related to the post election crises and regularly threatened families of detainees in order to silence them. He has been instrumental in issuing detention orders to the Kahrizak Detention Centre. In November 2014, his role in the deaths of detainees was officially recognised by the Iranian authorities. 12.4.2011 17. SOLTANI Hodjatoleslam Seyed Mohammad Head of the Organisation for Islamic Propaganda in the province of Khorasan-Razavi. Former Judge, Mashhad Revolutionary Court. Trials under his jurisdiction have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 23. PIR-ABASSI Abbas Former Judge, Tehran Revolutionary Court, branch 26. Likely to be currently in a process of reassignment to another function. He was in charge of post-election cases, he issued long prison sentences during unfair trials against human rights activists and has issued several death sentences for protesters. 12.4.2011 24. MORTAZAVI Amir Deputy head of the Unit for Social Affairs and Crime Prevention at the judiciary in the province of Khorasan-Razavi. Former Deputy Prosecutor of Mashhad. Trials under his prosecution have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 26. SHARIFI Malek Adjar Judge at the Supreme Court. Former Head of East Azerbaidjan Judiciary. He was responsible for Sakineh Mohammadi- Ashtiani's trial. 34. AKBARSHAHI Ali-Reza Director-General of Iran's Drug Control Headquarters (a.k.a. Anti-Narcotics Headquarters). Former Commander of Tehran Police. Under his leadership, the police force was responsible for the use of extrajudicial force on suspects during arrest and pre-trial detention. The Tehran police were also implicated in raids on Tehran university dorms in June 2009, when according to an Iranian Majlis commission, more than 100 students were injured by the police and Basij. 10.10.2011 40. HABIBI Mohammad Reza Former Deputy Prosecutor of Isfahan. Likely to be currently in a process of reassignment to another function. Complicit in proceedings denying defendants a fair trial  such as Abdollah Fathi executed in May 2011 after his right to be heard and mental health issues were ignored by Habibi during his trial in March 2010. He is, therefore, complicit in a grave violation of the right to due process, contributing to the excessive and increasing use of the death penalty and a sharp increase in executions since the beginning of 2011. 10.10.2011 43. JAVANI Yadollah POB: Isfahan  DOB: 1956 Advisor to the Supreme Leader's representative to the IRGC. He regularly speaks out on media as a representative of the hard-line side of the regime. He was one of the first high-ranking officials to demand Moussavi, Karroubi and Khatami's arrest. He has repeatedly supported the use of violence and harsh interrogation tactics against post-election protesters (justifying TV-recorded confessions), including ordering the extrajudicial maltreatment of dissidents through publications circulated to the IRGC and Basij. 10.10.2011 50. OMIDI Mehrdad Head of the Intelligence Services within the Iranian Police. Former Head of the Computer Crimes Unit of the Iranian Police. He is responsible for thousands of investigations and indictments of reformists and political opponents using the internet. He is thus responsible for grave human rights violations in the repression of persons who speak out in defence of their legitimate rights, including freedom of expression. 10.10.2011 59. BAKHTIARI Seyyed Morteza POB: Mashad (Iran)  DOB: 1952 Official of the Special Clerical Tribunal. Former Minister of Justice from 2009 to 2013. During his time as Minister of Justice, prison conditions within Iran fell well below accepted international standards, and there was widespread mistreatment of prisoners. In addition, he played a key role in threatening and harassing the Iranian diaspora by announcing the establishment of a special court to deal specifically with Iranians who live outside the country. He also oversaw a sharp increase in the number of executions in Iran, including secret executions not announced by the government, and executions for drug-related offenses. 10.10.2011 61. MOSLEHI Heydar (Aka: MOSLEHI Heidar; MOSLEHI Haidar) POB: Isfahan (Iran)  DOB: 1956 Advisor of Supreme Jurisprudence in the IRGC. Head of the organization for publications on the role of the clergy at war. Former Minister of Intelligence (2009-2013). Under his leadership, the Ministry of Intelligence continued the practices of widespread arbitrary detention and persecution of protesters and dissidents. The Ministry of Intelligence runs Ward 209 of Evin Prison, where many activists have been held on account of their peaceful activities in opposition to the government in power. Interrogators from the Ministry of Intelligence have subjected prisoners in Ward 209 to beatings and mental and sexual abuse. 10.10.2011 62. ZARGHAMI Ezzatollah POB: Dezful (Iran)  DOB: 22 July 1959 Member of the Supreme Cyberspace Council and Cultural Revolution Council. Former Head of Islamic Republic of Iran Broadcasting (IRIB) until November 2014. Under his tenure at IRIB, He was responsible for all programming decisions. IRIB has broadcast forced confessions of detainees and a series of show trials in August 2009 and December 2011. These constitute a clear violation of international provisions on fair trial and the right to due process. 23.3.2012 63. TAGHIPOUR Reza POB: Maragheh (Iran)  DOB: 1957 Member of the Supreme Cyberspace Council. Member of the City Council of Teheran. Former Minister for Information and Communications (2009-2012). As Minister for Information, he was one of the top officials in charge of censorship and control of internet activities and also all types of communications (in particular mobile phones). During interrogations of political detainees, the interrogators make use of the detainees' personal data, mail and communications. On several occasions following the 2009 presidential election and during street demonstrations, mobile lines and text messaging were blocked, satellite TV channels were jammed and the internet locally suspended or at least slowed down. 23.3.2012 64. KAZEMI Toraj Chief of the EU-designated Center to Investigate Organized Crime (a.k.a.: Cyber Crime Office or Cyber Police). In this capacity, he announced a campaign for the recruitment of government hackers in order to achieve better control of information on the internet and attack dangerous sites. 23.3.2012 69. MORTAZAVI Seyyed Solat POB: Farsan, Tchar Mahal-o-Bakhtiari (South)  (Iran)  DOB: 1967 Mayor of the second largest city of Iran, Mashad, where public executions regularly happen. Former Deputy Interior Minister for Political Affairs. He was responsible for directing repression of persons who spoke up in defence of their legitimate rights, including freedom of expression. Later appointed as Head of the Iranian Election Committee for the parliamentarian elections in 2012 and for the presidential elections in 2013. 23.3.2012 73. FAHRADI Ali Prosecutor of Karaj. Responsible for grave violations of human rights, including prosecuting trials in which the death penalty is passed. There have been a high number of executions in Karaj region during his time as prosecutor for which he bears responsibility. 23.3.2012